DETAILED ACTION
Claim Objections
Claim 13 line 4 the term “picket” should be “pocket”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strzalko (US 2022/0018631).
Regarding claim 13, Strzalko discloses a firearm article suspension system 12, comprising: one or more magnets 28; a magnet-containing pocket 26, the magnet-containing pocket being configured to receive the or more magnets; and a firearm article 14; wherein the one or more magnets and the firearm article are magnetically coupled so as to form a bond to at least a portion of the magnet-containing pocket. 
Regarding claims 15 and 16, the magnet-containing pocket can be enclosed (paragraph [0032] lines 9-13) to retain the one or more magnets or open (see magnet pocket opening 52) to allow for reconfiguration of the one or more magnets.
Regarding claim 17, Strzalko discloses one or more access points 30 wherein access to the firearm suspension system is through the one or more access points.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US 10,299,571) in view of Huyke-Phillips (US 2015/0305463). 
Regarding claims 1, 5-8, and 12, Eberle discloses a backpack substantially as claimed, including: a storage compartment 12; a back portion 32; a lumbar compartment 40 disposed between the storage compartment and the back portion, the lumbar compartment comprising a proximal portion and a distal portion opposite the proximal portion (see Figure 6), and further comprising a first side and a second side opposite the first side (see left and right sides of Figure 4B); one or more access points 42/44, the one or more access points disposed at the first side, the second side, or both, the one or more access points configured to open by closures 44. Eberle also discloses that the lumbar compartment is adapted to secure a firearm therein, and restrictions 46 which aid in holding and orienting the firearm within the pocket. Eberle does not disclose the access points having zippers and does not disclose a plurality of magnets contained within a plurality of magnet-containing pockets disposed within the lumbar compartment at the distal portion to hold the firearm. However, Eberle already discloses use of zippers to close various pockets of the backpack – col. 2 line 65, col. 3 line 32. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace magnetic closure 44 with a zippered closure in order to provide an alternate closure that is more secure and less prone to inadvertent or unwanted opening. 
Furthermore, Huyke-Phillips discloses an alternate firearm securing mechanism (Figure 4) within a pocket/compartment, including: a plurality of magnet-containing pockets disposed on both walls of a pocket/compartment (paragraph [0020] “creating a fabric insert with pockets for the magnets”), the plurality of magnet-containing pockets comprises a vertical alignment (see Figure 4 showing vertical alignment of the magnets); and one or more magnets (paragraph [0041]) contained within the plurality of magnet containing pockets; wherein the one or more magnets are configured to magnetically couple to a firearm article so as to form a bond to at least a portion of the plurality of magnet-containing pockets (paragraph [0042], lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a pockets and magnets in place of or in addition to the restrictions 46 of Eberle in order to more securely hold the firearm with in the pocket and prevent unwanted shifting or movement of the firearm during use. In doing so, the pockets and magnets could be placed on either of the distal or proximal portions in the same manner that Huyke-Phillips discloses magnets placed on both sides of the pocket/compartment of Figure 5. 

Claim(s) 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US 10,299,571) in view of Huyke-Phillips (US 2015/0305463), as applied to claims 1 and 5 above, and further in view of Lapin (US 7,146,651).
Regarding claims 2 and 9, modified Eberle discloses the invention substantially as claimed but does not disclose each pocket being a series of individual sub-pockets configured to receive a separate magnet. However, Lapin discloses magnetic work apparel for holding various items, wherein the apparel can be formed with a single magnet 2 or as a pocket having a series of individual sub pockets 32 for holding separate magnets 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form each pocket of the modified Eberle device as a series of sub-pockets in order to allow the configuration and strength of the magnets to be changed o/adjusted to fit different items/firearms. 

Claim(s) 3, 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US 10,299,571) in view of Huyke-Phillips (US 2015/0305463), as applied to claims 1 and 5 above, and further in view of Strzalko (US 2022/0018631).
Regarding claims 3, 4, 10 and 11, modified Eberle discloses the invention substantially as claimed but does not specifically disclose the magnet pockets being open or enclosed. However, Strzalko discloses a magnetic firearm holding system wherein magnet-containing pockets 26 can be enclosed (paragraph [0032] lines 9-13) to retain the one or more magnets or open (see magnet pocket opening 52) to allow for reconfiguration of the one or more magnets. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the pockets of modified Eberle open or enclosed as desired by the user in order to prevent or allow reconfiguration of the magnets being used. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strzalko in view of Lapin (US 7,146,651).
Regarding claim 14, Strzalko discloses the invention substantially as claimed but does not disclose each pocket being a series of individual sub-pockets configured to receive a separate magnet. However, Lapin discloses magnetic work apparel for holding various items, wherein the apparel can be formed with a single magnet 2 or as a pocket having a series of individual sub pockets 32 for holding separate magnets 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the pocket of the Strzalko device as a series of sub-pockets in order to allow the configuration and strength of the magnets to be changed/adjusted to fit different items/firearms. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734